Citation Nr: 1113587	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-42 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with tarsal syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1979 and from June 1981 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an increased evaluation for his service-connected bilateral pes planus with tarsal syndrome, currently evaluated as 30 percent disabling.  In a January 2010 supplemental statement of the case, the RO relied on a January 2009 VA examination, with an addendum dated January 2010, in continuing the current 30 percent evaluation.  However, at the September 2010 Board hearing, the Veteran testified that his service-connected bilateral pes planus has increased in severity since his January 2009 VA examination.  See Board hearing transcript at 10.  As such, a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA orthopedic examination to ascertain the current severity and manifestations of his service-connected bilateral pes planus with tarsal syndrome.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral pes planus with tarsal syndrome.  The examiner is requested to specifically comment on whether the Veteran's bilateral pes planus is manifested by marked pronation, symptoms of extreme tenderness of plantar surfaces of the feet and/or marked inward displacement and severe spasm of the tendo achillis on manipulation.  A clear rationale for all opinions expressed must be provided.

2. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


